Appeal from a judgment of the Ontario County Court (James R. Harvey, J.), rendered February 4, 2004. The judgment convicted defendant, upon his plea of guilty, of felony driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Pursuant to defendant’s notice of appeal, defendant appeals only from that part of the judgment imposing sentence. Defendant was directed to pay a fine in the amount of $2,000 as part of the sentence imposed following his conviction, upon his plea of guilty, of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [i]) and aggravated unlicensed operation of a motor vehicle in the first degree (§511 [3] [a] [i]). We conclude that the portion of the sentence to which defendant objects is not unduly harsh or severe. The further contention raised by appellate counsel is beyond the scope of the notice of appeal, and we therefore do not address it (see People v Popson, 262 AD2d 989 [1999], lv denied 93 NY2d 1025 [1999]). Present—Pigott, Jr., EJ., Scudder, Gorski, Martoche and Lawton, JJ.